686 N.W.2d 746 (2004)
WILLIAMS
v.
FARM BUREAU MUT. INS. CO.
No. 126811, COA No. 255753.
Supreme Court of Michigan.
September 17, 2004.
On order of the Court, the motion for immediate consideration and the application for leave to appeal the July 19, 2004 order of the Court of Appeals are considered. Immediate consideration is GRANTED. Pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND the case to the Court of Appeals for consideration as on leave granted. We further ORDER the Ingham County Circuit Court to STAY the trial pending the completion of proceedings on appeal.
We do not retain jurisdiction.